Title: To George Washington from Henry Knox, 1 October 1783
From: Knox, Henry
To: Washington, George


                        
                            My dear General
                            Westpoint 1 October 1783
                        
                        I am unable to express the sense I have of your kindness, in the instance of your writing to General Lincoln,
                            on the 6th of last June respecting an extra allowance from the Publick, as head of the ordnance, and during the time I
                            have been in the command of these posts. Your letter to him, was so full, and complete, that I did not think another word,
                            would have been necessary to have obtained the compensation requested. I am really astonished that it has not answered the
                            end and totally ignorant of the reasons. To obtain some information, and if possible, a favorable resolve, is the sole
                            reason of Major Shaws journey. He will make the necessary enquiries, and inform your Excellency of the present state
                            & the application. I have such an opinion of the honor of Congress, that they only want full information to render
                            equal justice to all their servants.
                        If the request should not have been presented to Congress, in a manner tending to ensure success or should
                            not have been presented at all, perhaps it is well to drop the claim for an extra allowance as Matter
                            of ordnance and prefer the one for the time I have been in command at this place. It is upon this principle I have taken
                            the liberty to address a publick letter to your Excellency, submitting entirely to the propriety of bringing it before
                            Congress in its new form with such observations as you should please to add in a favor, or to persevere in the first
                            application.
                        I hope it cannot be thought an unreasonable solicitation, to be placed upon the same footing with my
                            predecessors, as an equality of rewards for the same services is but common justice. General McDougall by a Special
                            application in Augt 80 obtained compensation for the time he previously commanded here, and afterwards in consequence
                                of a resolve of Congress, Generals Heath, McDougall, and  Patterson
                            obtained the same.
                        I have experienced too many instances of your favorable regards, not to rely with confidence upon your
                            interest in an affair, upon which you have so fully given your opinion.
                        As Major Shaw is going abroad, a certificate of his services, under your Excellencys hand might be of the
                            greatest utility to him. I should say everything in his favor—But your Excellency knows him.
                        Mrs Knox joins me, in presenting our respectful compliments to Mrs Washington, and our ardent wishes for the
                            perfect reestablishment of her health. I am my dear sir with the greatest attachment, Your most obedient Servant
                        
                            H. Knox
                        
                    